Exhibit 10.1


SECURED CONVERTIBLE PROMISSORY NOTE


Effective Date: November 25, 2014
U.S. $280,000.00



FOR VALUE RECEIVED, Next Galaxy Corp., a Nevada corporation ("Borrower"),
promises to pay to Typenex Co-Investment, LLC, a Utah limited liability company,
or its successors or assigns ("Lender"), $280,000.00 and any interest, fees,
charges, and late fees on the date that is eleven (11) months after the Purchase
Price Date (as defined below) (the "Maturity Date") in accordance with the terms
set forth herein and to pay interest on the Outstanding Balance (as defined
below) (including all Tranches (as defined below), both Conversion Eligible
Tranches (as defined below) and Subsequent Tranches (as defined below) that have
not yet become Conversion Eligible Tranches) at the rate of eight percent (8%)
per annum from the Purchase Price Date until the same is paid in full. This
Secured Convertible Promissory Note (this "Note") is issued and made effective
as of November 25, 2014 (the "Effective Date"). For purposes hereof, the
"Outstanding Balance" of this Note means, as of any date of determination, the
Purchase Price (as defined below), as reduced or increased, as the case may be,
pursuant to the terms hereof for redemption, conversion, offset, or otherwise,
plus any original issue discount ("OID"), the Transaction Expense Amount (as
defined below), accrued but unpaid interest, collection and enforcements costs
(including attorneys' fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees related to Conversions (as defined below), and any other
fees or charges (including without limitation late charges) incurred under this
Note. This Note is issued pursuant to that certain Securities Purchase Agreement
dated November 25, 2014, as the same may be amended from time to time (the
"Purchase Agreement"), by and between Borrower and Lender. All interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein but not otherwise defined shall have the meaning ascribed thereto in
the Purchase Agreement. Certain other capitalized terms used herein are defined
in Attachment 1 attached hereto and incorporated herein by this reference.


This Note carries an OID of $25,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender's legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the "Transaction Expense Amount"), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note and the Warrants (as defined in the Purchase
Agreement) shall be $250,000.00 (the "Purchase Price"), computed as follows:
$280,000.00 original principal balance, less the OID, less the Transaction
Expense Amount. The Purchase Price shall be payable by delivery to Borrower at
Closing of the Investor Notes and a wire transfer of immediately available funds
in the amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement). For purposes hereof, the term "Purchase Price Date" means the date
the Initial Cash Purchase Price is delivered by Lender to Borrower.


Notwithstanding any other provision contained in this Note, the conversion by
Lender of any portion of the Outstanding Balance shall only be exercisable in
three (3) tranches (each, a "Tranche"), consisting of (i) an initial Tranche in
an amount equal to $170,000.00 and any interest, costs, fees or charges accrued
thereon or added thereto under the terms of this Note and the other Transaction
Documents (as defined in the Purchase Agreement) (the "Initial Tranche"), and
(ii) two (2) additional Tranches, each in the amount of $55,000.00, plus any
interest, costs, fees or charges accrued thereon or added thereto under the
terms of this Note and the other Transaction Documents (each, a "Subsequent
Tranche"). The Initial Tranche shall correspond to the Initial Cash Purchase
Price, $15,000.00 of the OID and the Transaction Expense Amount, and may be
converted any time subsequent to the Purchase Price Date. The first Subsequent
Tranche shall correspond to Investor Note #1 and $5,000.00 of the OID and the
second Subsequent Tranche shall correspond to Investor Note #2 and $5,000.00 of
the OID. Lender's right to convert any portion of any of the Subsequent Tranches
is conditioned upon Lender's payment in full of the Investor Note corresponding
to such Subsequent Tranche (upon the satisfaction of such condition, such
Subsequent Tranche becomes a "Conversion Eligible Tranche"). For the avoidance
of doubt, subject to

--------------------------------------------------------------------------------






the other terms and conditions hereof, the Initial Tranche shall be deemed a
Conversion Eligible Tranche as of the Purchase Price Date for all purposes
hereunder and may be converted in whole or in part at any time subsequent to the
Purchase Price Date, and each Subsequent Tranche that becomes a Conversion
Eligible Tranche may be converted in whole or in part at any time subsequent to
the first date on which such Subsequent Tranche becomes a Conversion Eligible
Tranche. For all purposes hereunder, Conversion Eligible Tranches shall be
converted (or redeemed, as applicable) in order of the lowest-numbered
Conversion Eligible Tranche. At all times hereunder, the aggregate amount of any
costs, fees or charges incurred by or assessable against Borrower hereunder,
including, without limitation, any fees, charges or premiums incurred in
connection with an Event of Default (as defined below), shall be added to the
lowest-numbered then-current Conversion Eligible Tranche.


1.                   Payment; Prepayment. Provided there is an Outstanding
Balance, on each Installment Date (as defined below), Borrower shall pay to
Lender an amount equal to the Installment Amount (as defined below) due on such
Installment Date in accordance with Section 8. All payments owing hereunder
shall be in lawful money of the United States of America or Conversion Shares
(as defined below), as provided for herein, and delivered to Lender at the
address furnished to Borrower for that purpose. All payments shall be applied
first to (a) costs of collection, if any, then to (b) fees and charges, if any,
then to (c) accrued and unpaid interest, and thereafter, to (d) principal.
Notwithstanding the foregoing, so long as Borrower has not received a Lender
Conversion Notice (as defined below) or an Installment Notice (as defined below)
from Lender where the applicable Conversion Shares have not yet been delivered
and so long as no Event of Default has occurred since the Effective Date
(whether declared by Lender or undeclared), then Borrower shall have the right,
exercisable on not less than five (5) Trading Days prior written notice to
Lender to prepay the Outstanding Balance of this Note, in full, in accordance
with this Section 1. Any notice of prepayment hereunder (an "Optional Prepayment
Notice") shall be delivered to Lender at its registered address and shall state:
(y) that Borrower is exercising its right to prepay this Note, and (z) the date
of prepayment, which shall be not less than five (5) Trading Days from the date
of the Optional Prepayment Notice. On the date fixed for prepayment (the
"Optional Prepayment Date"), Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of Lender as may be
specified by Lender in writing to Borrower. If Borrower exercises its right to
prepay this Note, Borrower shall make payment to Lender of an amount in cash
(the "Optional Prepayment Amount") equal to 125% (the "Prepayment Premium")
multiplied by the then Outstanding Balance of this Note. In the event Borrower
delivers the Optional Prepayment Amount to Lender prior to the Optional
Prepayment Date or without delivering an Optional Prepayment Notice to Lender as
set forth herein without Lender's prior written consent, the Optional Prepayment
Amount shall not be deemed to have been paid to Lender until the Optional
Prepayment Date. Moreover, in such event the Optional Prepayment Liquidated
Damages Amount will automatically be added to the Outstanding Balance of this
Note on the day Borrower delivers the Optional Prepayment Amount to Lender. In
the event Borrower delivers the Optional Prepayment Amount without an Optional
Prepayment Notice, then the Optional Prepayment Date will be deemed to be the
date that is five (5) Trading Days from the date that the Optional Prepayment
Amount was delivered to Lender. In addition, if Borrower delivers an Optional
Prepayment Notice and fails to pay the Optional Prepayment Amount due to Lender
within two (2) Trading Days following the Optional Prepayment Date, Borrower
shall forever forfeit its right to prepay this Note.


2.                   Security. This Note is secured by that certain Security
Agreement of even date herewith, as the same may be amended from time to time
(the "Security Agreement"), executed by Borrower in favor of Lender encumbering
the Investor Notes, as more specifically set forth in the Security Agreement,
all the terms and conditions of which are hereby incorporated into and made a
part of this Note.


3.                   Lender Optional Conversion.


3.1.            Lender Conversion Price. Subject to adjustment as set forth in
this Note, the conversion price for each Lender Conversion (as defined below)
shall be $0.25 (the "Lender Conversion Price"). However,


2

--------------------------------------------------------------------------------






in the event the Market Capitalization of the Common Stock falls below
$20,000,000.00 at any time, then in such event (i) the Lender Conversion Price
for all Lender Conversions occurring after the date of such occurrence shall
equal the lower of the Lender Conversion Price applicable to any Lender
Conversion and the Market Price (as defined below) as of any applicable date of
Conversion, and (ii) the true-up provisions of Section 11 below shall apply to
all Lender Conversions that occur after the date the Market Capitalization of
the Common Stock falls below $20,000,000.00, provided that all references to the
"Installment Notice" in Section 11 shall be replaced with references to a
"Lender Conversion Notice" for purposes of this Section 3.1, all references to
"Installment Conversion Shares" in Section 11 shall be replaced with references
to "Lender Conversion Shares" for purposes of this Section 3.1, and all
references to the "Installment Conversion Price" in Section 11 shall be replaced
with references to the "Lender Conversion Price" for purposes of this Section
3.1.


3.2.            Lender Conversions. Lender has the right at any time after the
Purchase Price Date until the Outstanding Balance has been paid in full,
including without limitation (i) until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid, and (ii) during or after any
Fundamental Default Measuring Period, at its election, to convert (each instance
of conversion is referred to herein as a "Lender Conversion") all or any part of
the Outstanding Balance into shares ("Lender Conversion Shares") of fully paid
and non-assessable common stock, $0.00001 par value per share ("Common Stock"),
of Borrower as per the following conversion formula: the number of Lender
Conversion Shares equals the amount being converted (the "Conversion Amount")
divided by the Lender Conversion Price. Conversion notices in the form attached
hereto as Exhibit A (each, a "Lender Conversion Notice") may be effectively
delivered to Borrower by any method of Lender's choice (including but not
limited to facsimile, email, mail, overnight courier, or personal delivery), and
all Lender Conversions shall be cashless and not require further payment from
Lender. Borrower shall deliver the Lender Conversion Shares from any Lender
Conversion to Lender in accordance with Section 9 below within three (3) Trading
Days of Lender's delivery of the Lender Conversion Notice to Borrower.


3.3.            Application to Installments. Notwithstanding anything to the
contrary herein, including without limitation Section 8 hereof, Lender may, in
its sole discretion, apply all or any portion of any Lender Conversion toward
any Installment Conversion (as defined below), even if such Installment
Conversion is pending, as determined in Lender's sole discretion, by delivering
written notice of such election (which notice may be included as part of the
applicable Lender Conversion Notice) to Borrower at any date on or prior to the
applicable Installment Date. In such event, Borrower may not elect to allocate
such portion of the Installment Amount being paid pursuant to this Section 3.3
in the manner prescribed in Section 8.3; rather, Borrower must reduce the
applicable Installment Amount by the Conversion Amount described in this Section
3.3.


4.                   Defaults and Remedies.


4.1.            Defaults. The following are events of default under this Note
(each, an "Event of Default"): (i) Borrower shall fail to pay any principal,
interest, fees, charges, or any other amount when due and payable (or payable by
Conversion) hereunder; or (ii) Borrower shall fail to deliver any Lender
Conversion Shares in accordance with the terms hereof; or (iii) Borrower shall
fail to deliver any Installment Conversion Shares (as defined below) or True-Up
Shares (as defined below) in accordance with the terms hereof; or (iv) a
receiver, trustee or other similar official shall be appointed over Borrower or
a material part of its assets and such appointment shall remain uncontested for
twenty (20) days or shall not be dismissed or discharged within sixty (60) days;
or (v) Borrower shall become insolvent or generally fails to pay, or admits in
writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any; or (vi) Borrower shall make a general
assignment for the benefit of creditors; or (vii) Borrower shall file a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); or (viii) an involuntary proceeding shall be commenced or filed
against Borrower; or (ix) Borrower shall default or otherwise fail to observe or
perform any covenant, obligation,


3

--------------------------------------------------------------------------------






condition or agreement of Borrower contained herein or in any other Transaction
Document, other than those specifically set forth in this Section 0; or (x)
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC or shall fail to timely file all required
quarterly and annual reports and any other filings that are necessary to enable
Lender to sell Conversion Shares or True-Up Shares pursuant to Rule 144; or (xi)
any representation, warranty or other statement made or furnished by or on
behalf of Borrower to Lender herein, in any Transaction Document, or otherwise
in connection with the issuance of this Note shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished; or
(xii) the occurrence of a Fundamental Transaction without Lender's prior written
consent; or (xiii) Borrower shall fail to maintain the Share Reserve as required
under the Purchase Agreement; or (xiv) Borrower effectuates a reverse split of
its Common Stock without twenty (20) Trading Days prior written notice to
Lender; or (xv) any money judgment, writ or similar process shall be entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $100,000, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; or (xvi) Borrower shall fail to deliver to Lender original signature
pages to all Transaction Documents within five (5) Trading Days of the Purchase
Price Date; or (xvii) Borrower's Common Stock shall fail to be DTC Eligible.


4.2.            Remedies. Upon the occurrence of any Event of Default, Borrower
shall within one (1) Trading Day deliver written notice thereof via facsimile,
email or reputable overnight courier (with next day delivery specified) (an
"Event of Default Notice") to Lender. At any time and from time to time after
the earlier of Lender's receipt of an Event of Default Notice and Lender
becoming aware of the occurrence of any Event of Default, Lender may accelerate
this Note by written notice to Borrower, with the Outstanding Balance becoming
immediately due and payable in cash at the Mandatory Default Amount (as defined
hereafter). Notwithstanding the foregoing, at any time following the occurrence
of any Event of Default, Lender may, at its option, elect to increase the
Outstanding Balance by applying the Default Effect (as defined below) (subject
to the limitation set forth below) via written notice to Borrower without
accelerating the Outstanding Balance, in which event the Outstanding Balance
shall be increased as of the date of the occurrence of the applicable Event of
Default pursuant to the Default Effect, but the Outstanding Balance shall not be
immediately due and payable unless so declared by Lender (for the avoidance of
doubt, if Lender elects to apply the Default Effect pursuant to this sentence,
it shall reserve the right to declare the Outstanding Balance immediately due
and payable at any time and no such election by Lender shall be deemed to be a
waiver of its right to declare the Outstanding Balance immediately due and
payable as set forth herein unless otherwise agreed to by Lender in writing).
For purposes hereof, the "Default Effect" is calculated by multiplying the
Conversion Eligible Outstanding Balance as of the date the applicable Event of
Default occurred by (i) 15% for each occurrence of any Major Default, or (ii) 5%
for each occurrence of any Minor Default, and then adding the resulting product
to the Outstanding Balance as of the date the applicable Event of Default
occurred, with the sum of the foregoing then becoming the Outstanding Balance
under this Note as of the date the applicable Event of Default occurred;
provided that the Default Effect may only be applied three (3) times hereunder
with respect to Major Defaults and three (3) times hereunder with respect to
Minor Defaults; and provided further that the Default Effect shall not apply to
any Event of Default pursuant to Section 0(ii) hereof. Notwithstanding the
foregoing, upon the occurrence of any Event of Default described in clauses
(iv), (v), (vi), (vii) or (viii) of Section 0, the Outstanding Balance as of the
date of acceleration shall become immediately and automatically due and payable
in cash at the Mandatory Default Amount, without any written notice required by
Lender. The "Mandatory Default Amount" means the greater of (i) the Outstanding
Balance (including all Tranches, both Conversion Eligible Tranches and
Subsequent Tranches that have not yet become Conversion Eligible Tranches)
divided by the Installment Conversion Price (as defined below) on the date the
Mandatory Default Amount is demanded, multiplied by the volume weighted average
price (the "VWAP") on the date the Mandatory Default Amount is demanded, or (ii)
the Default Effect. At any time following the occurrence of any Event of
Default, upon written notice given by Lender to Borrower, interest shall accrue
on the Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law ("Default Interest"); provided, however,


4

--------------------------------------------------------------------------------






that no Default Interest shall accrue during the Fundamental Default Measuring
Period (as defined below). Additionally, following the occurrence of any Event
of Default, Borrower may, at its option, pay any Lender Conversion in cash
instead of Lender Conversion Shares by paying to Lender on or before the
applicable Delivery Date (as defined below) a cash amount equal to the number of
Lender Conversion Shares set forth in the applicable Lender Conversion Notice
multiplied by the highest intra-day trading price of the Common Stock that
occurs during the period beginning on the date the applicable Event of Default
occurred and ending on the date of the applicable Lender Conversion Notice. In
connection with acceleration described herein, Lender need not provide, and
Borrower hereby waives, any presentment, demand, protest or other notice of any
kind, and Lender may immediately and without expiration of any grace period
enforce any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and Lender shall have
all rights as a holder of the Note until such time, if any, as Lender receives
full payment pursuant to this Section 4.2. No such rescission or annulment shall
affect any subsequent Event of Default or impair any right consequent thereon.
Nothing herein shall limit Lender's right to pursue any other remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to Borrower's failure to
timely deliver Conversion Shares upon Conversion of the Notes as required
pursuant to the terms hereof.


4.3.            Fundamental Default Remedies. Notwithstanding anything to the
contrary herein, in addition to all other remedies set forth herein, after
giving effect to the Lender Offset Right (as defined below), which shall occur
automatically upon the occurrence of any Fundamental Default, the Fundamental
Liquidated Damages Amount shall be added to the Outstanding Balance upon
Lender's delivery to Borrower of a notice (which notice Lender may deliver to
Borrower at any time following the occurrence of a Fundamental Default) setting
forth its election to declare a Fundamental Default and the Fundamental
Liquidated Damages Amount that will be added to the Outstanding Balance.


4.4.            Certain Additional Rights. Notwithstanding anything to the
contrary herein, in the event Borrower fails to make any payment or otherwise to
deliver any Conversion Shares as and when required under this Note, then (i) the
Lender Conversion Price for all Lender Conversions occurring after the date of
such failure to pay shall equal the lower of the Lender Conversion Price
applicable to any Lender Conversion and the Market Price as of any applicable
date of Conversion, and (ii) the true-up provisions of Section 11 below shall
apply to all Lender Conversions that occur after the date of such failure to
pay, provided that all references to the "Installment Notice" in Section 11
shall be replaced with references to a "Lender Conversion Notice" for purposes
of this Section 4.4, all references to "Installment Conversion Shares" in
Section 11 shall be replaced with references to "Lender Conversion Shares" for
purposes of this Section 4.4, and all references to the "Installment Conversion
Price" in Section 11 shall be replaced with references to the "Lender Conversion
Price" for purposes of this Section 4.4.


4.5.            Cross Default. A breach or default by Borrower of any covenant
or other term or condition contained in any Other Agreements (as defined below)
shall, at the option of Lender, be considered an Event of Default under this
Note, in which event Lender shall be entitled (but in no event required) to
apply all rights and remedies of Lender under the terms of this Note. "Other
Agreements" means, collectively, (a) all existing and future agreements and
instruments between, among or by Borrower (or an affiliate), on the one hand,
and Lender (or an affiliate), on the other hand, and (b) any financing agreement
or a material agreement that affects Borrower's ongoing business operations. For
the avoidance of doubt, all existing and future loan transactions between
Borrower and Lender and their respective affiliates will be cross-defaulted with
each other loan transaction and with all other existing and future debt of
Borrower to Lender.


5.                   Unconditional Obligation; No Offset. Borrower acknowledges
that this Note is an unconditional, valid, binding and enforceable obligation of
Borrower not subject to offset (except as set forth in Section 20 below),
deduction or counterclaim of any kind. Borrower hereby waives any rights of
offset it now has or may


5

--------------------------------------------------------------------------------






have hereafter against Lender, its successors and assigns, and agrees to make
the payments or conversions called for herein in accordance with the terms of
this Note.


6.                   Waiver. No waiver of any provision of this Note shall be
effective unless it is in the form of a writing signed by the party granting the
waiver. No waiver of any provision or consent to any prohibited action shall
constitute a waiver of any other provision or consent to any other prohibited
action, whether or not similar. No waiver or consent shall constitute a
continuing waiver or consent or commit a party to provide a waiver or consent in
the future except to the extent specifically set forth in writing.


7.                   Rights Upon Issuance of Securities.


7.1.            Subsequent Equity Sales. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell or issue any Common Stock to Lender or any
third party for a price that is less than the then effective Lender Conversion
Price, then such Lender Conversion Price shall be automatically reduced and only
reduced to equal such lower issuance price. Except with respect to Excluded
Securities, if Borrower or any subsidiary thereof, as applicable, at any time
this Note is outstanding, shall sell or grant any option to any party to
purchase, or sell or grant any right to reprice, or issue any Common Stock,
preferred shares convertible into Common Stock, or debt, warrants, options or
other instruments or securities to Lender or any third party which are
convertible into or exercisable for shares of Common Stock (together herein
referred to as "Equity Securities"), including without limitation any Deemed
Issuance (as defined herein), at an effective price per share less than the then
effective Lender Conversion Price (such issuance, together with any sale of
Common Stock, is referred to herein as a "Dilutive Issuance"), then, the Lender
Conversion Price shall be automatically reduced and only reduced to equal such
lower effective price per share. If the holder of any Equity Securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options, or rights per share which are issued in connection
with such Dilutive Issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Lender Conversion Price, such
issuance shall be deemed to have occurred for less than the Lender Conversion
Price on the date of such Dilutive Issuance, and the then effective Lender
Conversion Price shall be reduced and only reduced to equal such lower effective
price per share. Such adjustments described above to the Lender Conversion Price
shall be permanent (subject to additional adjustments under this section), and
shall be made whenever such Common Stock or Equity Securities are issued.
Borrower shall notify Lender, in writing, no later than the Trading Day
following the issuance of any Common Stock or Equity Securities subject to this
Section 7.1, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price, or other pricing terms (such
notice, the "Dilutive Issuance Notice"). For purposes of clarification, whether
or not Borrower provides a Dilutive Issuance Notice pursuant to this Section
7.1, upon the occurrence of any Dilutive Issuance, on the date of such Dilutive
Issuance the Lender Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Borrower or Lender accurately
refers to such lower effective price per share in any Installment Notice or
Lender Conversion Notice.


7.2.            Adjustment of Lender Conversion Price upon Subdivision or
Combination of Common Stock. Without limiting any provision hereof, if Borrower
at any time on or after the Effective Date subdivides (by any stock split, stock
dividend, recapitalization or otherwise) one or more classes of its outstanding
shares of Common Stock into a greater number of shares, the Lender Conversion
Price in effect immediately prior to such subdivision will be proportionately
reduced. Without limiting any provision hereof, if Borrower at any time on or
after the Effective Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Lender Conversion Price in effect immediately
prior to such combination will be proportionately increased. Any adjustment
pursuant to this Section 7.2 shall become effective immediately after the
effective date of such subdivision or combination. If any event


6

--------------------------------------------------------------------------------






requiring an adjustment under this Section 7.2 occurs during the period that a
Lender Conversion Price is calculated hereunder, then the calculation of such
Lender Conversion Price shall be adjusted appropriately to reflect such event.


7.3.            Other Events. In the event that Borrower (or any subsidiary)
shall take any action to which the provisions hereof are not strictly
applicable, or, if applicable, would not operate to protect Lender from dilution
or if any event occurs of the type contemplated by the provisions of this
Section 7 but not expressly provided for by such provisions (including, without
limitation, the granting of stock appreciation rights, phantom stock rights or
other rights with equity features), then Borrower's board of directors shall in
good faith determine and implement an appropriate adjustment in the Lender
Conversion Price so as to protect the rights of Lender, provided that no such
adjustment pursuant to this Section 7.3 will increase the Lender Conversion
Price as otherwise determined pursuant to this Section 7, provided further that
if Lender does not accept such adjustments as appropriately protecting its
interests hereunder against such dilution, then Borrower's board of directors
and Lender shall agree, in good faith, upon an independent investment bank of
nationally recognized standing to make such appropriate adjustments, whose
determination shall be final and binding and whose fees and expenses shall be
borne by Borrower.


8.                   Borrower Installments.


8.1.            Installment Conversion Price. Subject to the adjustments set
forth herein, the conversion price for each Installment Conversion (the
"Installment Conversion Price") shall be the lesser of (i) the Lender Conversion
Price, and (ii) 70% (the "Conversion Factor") of the average of the three (3)
lowest Closing Bid Prices of the Common Stock in the twenty (20) Trading Days
immediately preceding the applicable Conversion (the "Market Price"), provided
that if at any time the average of the three (3) lowest Closing Bid Prices of
the Common Stock in the twenty (20) Trading Days immediately preceding any date
of measurement is below $0.10, then in such event the then-current Conversion
Factor shall be reduced by 5% for all future Conversions (subject to other
reductions set forth in this section). Additionally, if at any time after the
Effective Date, the Conversion Shares are not DTC Eligible, then the
then-current Conversion Factor will automatically be reduced by 5% for all
future Conversions. Finally, in addition to the Default Effect, if any Major
Default occurs after the Effective Date, the Conversion Factor shall
automatically be reduced for all future Conversions by an additional 5% for each
of the first three (3) Major Defaults that occur after the Effective Date (for
the avoidance of doubt, each occurrence of any Major Default shall be deemed to
be a separate occurrence for purposes of the foregoing reductions in Conversion
Factor, even if the same Major Default occurs three (3) separate times). For
example, the first time the Conversion Shares are not DTC Eligible, the
Conversion Factor for future Conversions thereafter will be reduced from 70% to
65% for purposes of this example. If, thereafter, there are three (3) separate
occurrences of a Major Default pursuant to Section 0(iii), then for purposes of
this example the Conversion Factor would be reduced by 5% for the first such
occurrence, and so on for each of the second and third occurrences of such Major
Default.


8.2.            Installment Conversions. Beginning on the date that is six (6)
months after the Purchase Price Date and on the same day of each month
thereafter until the Maturity Date (each, an "Installment Date"), Borrower shall
pay to Lender the applicable Installment Amount due on such date, subject to the
provisions of this Section 8. Payments of each Installment Amount may be made
(a) in cash, or (b) by converting such Installment Amount into shares of Common
Stock ("Installment Conversion Shares", and together with the Lender Conversion
Shares, the "Conversion Shares") in accordance with this Section 8 (each an
"Installment Conversion", and together with Lender Conversions, a "Conversion")
per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to


7

--------------------------------------------------------------------------------






pay the entire amount of such Installment Amount in cash if on the applicable
Installment Notice Due Date (defined below) there is an Equity Conditions
Failure (as defined below), and such failure is not waived in writing by Lender.
Moreover, in the event Borrower desires to pay all or any portion of any
Installment Amount in cash, it must notify Lender in writing of such election
and the portion of the applicable Installment Amount it elects to pay in cash
not more than twenty-five (25) or less than fifteen (15) Trading Days prior to
the applicable Installment Date. If Borrower fails to so notify Lender, it shall
not be permitted to elect to pay any portion of such Installment Amount in cash
unless otherwise agreed to by Lender in writing or proposed by Lender in an
Installment Notice delivered by Lender to Borrower. Notwithstanding the
foregoing or anything to the contrary herein, Borrower shall only be obligated
to deliver Installment Amounts with respect to Tranches that have become
Conversion Eligible Tranches and shall have no obligation to pay to Lender any
Installment Amount with respect to any Tranche that has not become a Conversion
Eligible Tranche. In furtherance thereof, in the event Borrower has repaid all
Conversion Eligible Tranches pursuant to the terms of this Note, it shall have
no further obligations to deliver any Installment Amount to Lender unless and
until any Subsequent Tranche that was not previously a Conversion Eligible
Tranche becomes a Conversion Eligible Tranche pursuant to the terms of this
Note. Notwithstanding that failure to repay this Note in full by the Maturity
Date is an Event of Default, the Installment Dates shall continue after the
Maturity Date pursuant to this Section 8 until the Outstanding Balance is repaid
in full, provided that Lender shall, in Lender's sole discretion, determine the
Installment Amount for each Installment Date after the Maturity Date.


8.3.            Allocation of Installment Amounts. Subject to Section 8.2
regarding an Equity Conditions Failure, for each Installment Date (each, an
"Installment Notice Due Date"), Borrower may elect to allocate the amount of the
applicable Installment Amount between cash and via an Installment Conversion, by
email or fax delivery of a notice to Lender substantially in the form attached
hereto as Exhibit B (each, an "Installment Notice"), provided, that to be
effective, each applicable Installment Notice must be received by Lender not
more than twenty-five (25) or less than fifteen (15) Trading Days prior to the
applicable Installment Notice Due Date. If Lender has not received an
Installment Notice within such time period, then Lender may prepare the
Installment Notice and deliver the same to Borrower by fax or email. Following
its receipt of such Installment Notice, Borrower may either ratify Lender's
proposed allocation in the applicable Installment Notice or elect to change the
allocation by written notice to Lender by email or fax on or before 12:00 p.m.
New York time on the applicable Installment Date, so long as the sum of the cash
payments and the amount of Installment Conversions equal the applicable
Installment Amount, provided that Lender must approve any increase to the
portion of the Installment Amount payable in cash. If Borrower fails to notify
Lender of its election to change the allocation prior to the deadline set forth
in the previous sentence (and seek approval to increase the amount payable in
cash), it shall be deemed to have ratified and accepted the allocation set forth
in the applicable Installment Notice prepared by Lender. If neither Borrower nor
Lender prepare and deliver to the other party an Installment Notice as outlined
above, then Borrower shall be deemed to have elected that the entire Installment
Amount be converted via an Installment Conversion. Borrower acknowledges and
agrees that regardless of which party prepares the applicable Installment
Notice, the amounts and calculations set forth thereon are subject to correction
or adjustment because of error, mistake, or any adjustment resulting from an
Event of Default or other adjustment permitted under the Transaction Documents
(an "Adjustment"). Furthermore, no error or mistake in the preparation of such
notices, or failure to apply any Adjustment that could have been applied prior
to the preparation of an Installment Notice may be deemed a waiver of Lender's
right to enforce the terms of any Note, even if such error, mistake, or failure
to include an Adjustment arises from Lender's own calculation. Borrower shall
deliver the Installment Conversion Shares from any Installment Conversion to
Lender in accordance with Section 9 below on or before each applicable
Installment Date.


9.                   Method of Conversion Share Delivery. On or before the close
of business on the third (3rd) Trading Day following the Installment Date or the
third (3rd) Trading Day following the date of delivery of a Lender Conversion
Notice, as applicable (the "Delivery Date"), Borrower shall deliver or cause to
be delivered to Lender or its broker (as designated in the Lender Conversion
Notice), via reputable overnight courier, a


8

--------------------------------------------------------------------------------






certificate or certificates representing the aggregate number of Conversion
Shares to which Lender shall be entitled, registered in the name of Lender or
its designee. For the avoidance of doubt, Borrower has not met its obligation to
deliver Conversion Shares by the Delivery Date unless Lender or its broker, as
applicable, has actually received the certificate representing the applicable
Conversion Shares no later than the close of business on the relevant Delivery
Date pursuant to the terms set forth above.


10.               Conversion Delays. If Borrower fails to deliver Conversion
Shares or True-Up Shares in accordance with the timeframes stated in Sections 3,
8, 9, or 11, as applicable, Lender, at any time prior to selling all of those
Conversion Shares or True-Up Shares, as applicable, may rescind in whole or in
part that particular Conversion attributable to the unsold Conversion Shares or
True-Up Shares, with a corresponding increase to the Outstanding Balance (any
returned Conversion Amount will tack back to the Purchase Price Date for
purposes of determining the holding period under Rule 144). In addition, for
each Lender Conversion, in the event that Lender Conversion Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Lender
Conversion), a late fee equal to the greater of (a) $500.00 per day and (b) 2%
of the applicable Lender Conversion Share Value rounded to the nearest multiple
of $100.00 (but in any event the cumulative amount of such late fees for each
Lender Conversion shall not exceed 200% of the applicable Lender Conversion
Share Value) will be assessed for each day after the third Trading Day
(inclusive of the day of the Lender Conversion) until Lender Conversion Share
delivery is made; and such late fee will be added to the Outstanding Balance
(such fees, the "Conversion Delay Late Fees"). For illustration purposes only,
if Lender delivers a Lender Conversion Notice to Borrower pursuant to which
Borrower is required to deliver 100,000 Lender Conversion Shares to Lender and
on the Delivery Date such Lender Conversion Shares have a Lender Conversion
Share Value of $20,000.00 (assuming a Closing Sale Price on the Delivery Date of
$0.20 per share of Common Stock), then in such event a Conversion Delay Late Fee
in the amount of $500.00 per day (the greater of $500.00 per day and $20,000.00
multiplied by 2%, which is $400.00) would be added to the Outstanding Balance of
the Note until such Lender Conversion Shares are delivered to Lender. For
purposes of this example, if the Lender Conversion Shares are delivered to
Lender twenty (20) days after the applicable Delivery Date, the total Conversion
Delay Late Fees that would be added to the Outstanding Balance would be
$10,000.00 (20 days multiplied by $500.00 per day). If the Lender Conversion
Shares are delivered to Lender one hundred (100) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $40,000.00 (100 days multiplied by $500.00 per day,
but capped at 200% of the Lender Conversion Share Value).


11.               True-Up. On the date that is twenty (20) Trading Days (a
"True-Up Date") from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Borrower
shall deliver to Lender additional Installment Conversion Shares ("True-Up
Shares") if the Installment Conversion Price as of the True-Up Date is less than
the Installment Conversion Price used in the applicable Installment Notice. In
such event, Borrower shall deliver to Lender within three (3) Trading Days of
the True-Up Date (the "True-Up Share Delivery Date") a number of True-Up Shares
equal to the difference between the number of Installment Conversion Shares that
would have been delivered to Lender on the True-Up Date based on the Installment
Conversion Price as of the True-Up Date and the number of Installment Conversion
Shares originally delivered to Lender pursuant to the applicable Installment
Notice. For the avoidance of doubt, if the Installment Conversion Price as of
the True-Up Date is higher than the Installment Conversion Price set forth in
the applicable Installment Notice, then Borrower shall have no obligation to
deliver True-Up Shares to Lender, nor shall Lender have any obligation to return
any excess Installment Conversion Shares to Borrower under any circumstance. For
the convenience of Borrower only, Lender may, in its sole discretion, deliver to
Borrower a notice (pursuant to a form of notice substantially in the form
attached hereto as Exhibit C) informing Borrower of the number of True-Up Shares
it is obligated to deliver to Lender as of any given True-Up Date, provided that
if Lender does not deliver any such notice Borrower shall not be relieved of its
obligation to deliver True-Up Shares pursuant to this Section 11.
Notwithstanding the foregoing, if Borrower fails to deliver any


9

--------------------------------------------------------------------------------






required True-Up Shares on or before any applicable True-Up Share Delivery Date,
then in such event the Outstanding Balance of this Note will automatically
increase (under Lender's and Borrower's expectations that any such increase will
tack back to the Purchase Price Date for purposes of determining the holding
period under Rule 144) by a sum equal to the number of True-Up Shares
deliverable as of the applicable True-Up Date multiplied by the Market Price for
the Common Stock as of the applicable True-Up Date.


12.               Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the "Maximum Percentage"), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the
"Ownership Limitation Shares". Borrower will reserve the Ownership Limitation
Shares for the exclusive benefit of Lender. From time to time, Lender may notify
Borrower in writing of the number of the Ownership Limitation Shares that may be
issued to Lender without causing Lender to exceed the Maximum Percentage. Upon
receipt of such notice, Borrower shall be unconditionally obligated to
immediately issue such designated shares to Lender, with a corresponding
reduction in the number of the Ownership Limitation Shares. Notwithstanding the
forgoing, the term "4.99%" above shall be replaced with "9.99%" at such time as
the Market Capitalization of the Common Stock is less than $10,000,000.00.
Notwithstanding any other provision contained herein, if the term "4.99%" is
replaced with "9.99%" pursuant to the preceding sentence, such increase to
"9.99%" shall remain at 9.99% until increased, decreased or waived by Lender as
set forth below. By written notice to Borrower, Lender may increase, decrease or
waive the Maximum Percentage as to itself but any such waiver will not be
effective until the 61st day after delivery thereof. The foregoing 61-day notice
requirement is enforceable, unconditional and non-waivable and shall apply to
all affiliates and assigns of Lender.


13.               Payment of Collection Costs. If this Note is placed in the
hands of an attorney for collection or enforcement prior to commencing
arbitration or legal proceedings, or is collected or enforced through any
arbitration or legal proceeding, or Lender otherwise takes action to collect
amounts due under this Note or to enforce the provisions of this Note, then
Borrower shall pay the costs incurred by Lender for such collection, enforcement
or action including, without limitation, attorneys' fees and disbursements.
Borrower also agrees to pay for any costs, fees or charges of its transfer agent
that are charged to Lender pursuant to any Conversion or issuance of shares
pursuant to this Note.


14.               Opinion of Counsel. In the event that an opinion of counsel is
needed for any matter related to this Note, Lender has the right to have any
such opinion provided by its counsel. Lender also has the right to have any such
opinion provided by Borrower's counsel.


15.               Governing Law. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.


16.               Resolution of Disputes.


16.1.        Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions set forth as an Exhibit to the
Purchase Agreement.


10

--------------------------------------------------------------------------------






16.2.        Calculation Disputes. Notwithstanding the Arbitration Provisions,
in the case of a dispute as to any Calculations (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.


17.               Cancellation. After repayment or conversion of the entire
Outstanding Balance (including without limitation delivery of True-Up Shares
pursuant to the payment of the final Installment Amount, if applicable), this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.


18.               Amendments. The prior written consent of both parties hereto
shall be required for any change or amendment to this Note.


19.               Assignments. Borrower may not assign this Note without the
prior written consent of Lender. This Note and any shares of Common Stock issued
upon conversion of this Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower.


20.               Offset Rights. Notwithstanding anything to the contrary herein
or in any of the other Transaction Documents, (a) the parties hereto acknowledge
and agree that Lender maintains a right of offset pursuant to the terms of the
Investor Notes that, under certain circumstances, permits Lender to deduct
amounts owed by Borrower under this Note from amounts otherwise owed by Lender
under the Investor Notes (the "Lender Offset Right"), and (b) in the event of
the occurrence of any Investor Note Default (as defined in the Investor Notes,
or any other note issued by the initial Lender in connection with the Purchase
Agreement), or at any other time, Borrower shall be entitled to deduct and
offset any amount owing by the initial Lender under the Investor Notes from any
amount owed by Borrower under this Note (the "Borrower Offset Right"). In order
to exercise the Borrower Offset Right, Borrower must deliver to Lender (i) a
completed and signed Borrower Offset Right Notice in the form attached hereto as
Exhibit D, (ii) the original Investor Note being offset marked "cancelled" or,
in the event the applicable Investor Note has been lost, stolen or destroyed, a
lost note affidavit in a form reasonably acceptable to Lender, and (iii) a check
payable to Lender in the amount of $250.00. In the event that Borrower's
exercise of the Borrower Offset Right results in the full satisfaction of
Borrower's obligations under this Note, Lender shall return the original Note to
Borrower marked "cancelled" or, in the event this Note has been lost, stolen or
destroyed, a lost note affidavit in a form reasonably acceptable to Borrower.
For the avoidance of doubt, Borrower shall not incur any Prepayment Premium set
forth in Section 1 hereof with respect to any portions of this Note that are
satisfied by way of a Borrower Offset Right.


21.               Time of the Essence. Time is expressly made of the essence
with respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.


22.               Notices. Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with the subsection of the Purchase Agreement titled "Notices."


23.               Liquidated Damages. Lender and Borrower agree that in the
event Borrower fails to comply with any of the terms or provisions of this Note,
Lender's damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties' inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
default interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender's and Borrower's expectations that any such liquidated
damages will tack back to the Closing Date for purposes of determining the
holding period under Rule 144).


[Remainder of page intentionally left blank; signature page follows]






11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.



 
BORROWER:
 
Next Galaxy Corp.
             
By:
MICHEL ST-PIERRE
 
Name:
Michel St-Pierre
 
Title:
CFO







ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Typenex Co-Investment, LLC
   
By:
Red Cliffs Investments, Inc., its Manager
         
By:
JOHN M. FIFE
 
John M. Fife, President













[Signature Page to Secured Convertible Promissory Note]

--------------------------------------------------------------------------------





ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:


A1.               "Adjusted Outstanding Balance" means the Outstanding Balance
of this Note as of the date the applicable Fundamental Default occurred less any
Conversion Delay Late Fees included in such Outstanding Balance.


A2.               "Approved Stock Plan" means any stock option plan which has
been approved by the board of directors of Borrower, pursuant to which
Borrower's securities may be issued to any employee, officer or director for
services provided to Borrower.


A3.               "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on its principal market, as reported by
Bloomberg, or, if its principal market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price
(as the case may be) then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if its principal market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported by OTC Markets Group, Inc., and
any successor thereto. If the Closing Bid Price or the Closing Sale Price cannot
be calculated for a security on a particular date on any of the foregoing bases,
the Closing Bid Price or the Closing Sale Price (as the case may be) of such
security on such date shall be the fair market value as mutually determined by
Lender and Borrower. If Lender and Borrower are unable to agree upon the fair
market value of such security, then such dispute shall be resolved in accordance
with the procedures in Section 0. All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during such period.
 

A4.               "Conversion Eligible Outstanding Balance" means the
Outstanding Balance of this Note less the sum of the outstanding balances of
each Subsequent Tranche that has not yet become a Conversion Eligible Tranche
(i.e., Lender has not yet paid the outstanding balance of the Investor Note that
corresponds to such Subsequent Tranche).


A5.               "Deemed Issuance" means an issuance of Common Stock that shall
be deemed to have occurred on the latest possible permitted date pursuant to the
terms hereof or any applicable Warrant in the event Borrower fails to deliver
Conversion Shares as and when required pursuant to Sections 3 or 8 of the Note
or Warrant Shares (as defined in the Purchase Agreement) as and when required
pursuant to the Warrants. For the avoidance of doubt, if Borrower has elected or
is deemed under Section 8.3 to have elected to pay an Installment Amount in
Installment Conversion Shares and fails to deliver such Installment Conversion
Shares, such failure shall be considered a Deemed Issuance hereunder even if an
Equity Conditions Failure exists at that time or other relevant date of
determination.


A6.               "DTC" means the Depository Trust Company.


A7.               "DTC Eligible" means, with respect to the Common Stock, that
such Common Stock is eligible to be deposited in certificate form at the DTC,
cleared and converted into electronic shares by the DTC and held in the name of
the clearing firm servicing Lender's brokerage firm for the benefit of Lender.


A8.               "Equity Conditions Failure" means that any of the following
conditions has not been satisfied during any applicable Equity Conditions
Measuring Period (as defined below): (i) with respect to the applicable date of
determination all of the Conversion Shares are freely tradable under Rule 144 or
without the need for registration under any applicable federal or state
securities laws (in each case, disregarding any limitation on conversion of this
Note); (ii) on each day during the period beginning one month prior to the
applicable date of determination and ending on and including the applicable date
of determination (the "Equity Conditions Measuring Period"), the Common Stock is
listed or designated for quotation (as applicable) on any of The New York Stock
Exchange, NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global Market,
the Nasdaq Capital Market, the OTC Bulletin Board, the OTCQX, the OTCQB, or the
OTCPink (each, an "Eligible Market") and shall not have been suspended from
trading on any such Eligible Market (other than suspensions of not more
Attachment 1 to Secured Convertible Promissory Note, Page 1 

--------------------------------------------------------------------------------





than two (2) Trading Days and occurring prior to the applicable date of
determination due to business announcements by Borrower); (iii) on each day
during the Equity Conditions Measuring Period, Borrower shall have delivered all
shares of Common Stock issuable upon conversion of this Note on a timely basis
as set forth in Section 9 hereof and all other shares of capital stock required
to be delivered by Borrower on a timely basis as set forth in the other
Transaction Documents; (iv) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating Section 12 hereof (Lender acknowledges that Borrower shall be entitled
to assume that this condition has been met for all purposes hereunder absent
written notice from Lender); (v) any shares of Common Stock to be issued in
connection with the event requiring determination may be issued in full without
violating the rules or regulations of the Eligible Market on which the Common
Stock is then listed or designated for quotation (as applicable); (vi) on each
day during the Equity Conditions Measuring Period, no public announcement of a
pending, proposed or intended Fundamental Transaction shall have occurred which
has not been abandoned, terminated or consummated; (vii) Borrower shall have no
knowledge of any fact that would reasonably be expected to cause any of the
Conversion Shares to not be freely tradable without the need for registration
under any applicable state securities laws (in each case, disregarding any
limitation on conversion of this Note); (viii) on each day during the Equity
Conditions Measuring Period, Borrower otherwise shall have been in material
compliance with each, and shall not have breached any, term, provision,
covenant, representation or warranty of any Transaction Document; (ix) without
limiting clause (viii) above, on each day during the Equity Conditions Measuring
Period, there shall not have occurred an Event of Default or an event that with
the passage of time or giving of notice would constitute an Event of Default;
(x) on each Installment Notice Due Date and each Installment Date, the average
and median daily dollar volume of the Common Stock on its principal market for
the previous twenty (20) Trading Days shall be greater than $15,000.00; (xi) the
ten (10) day average VWAP of the Common Stock is greater than $0.05, and (xii)
the Common Stock shall be DTC Eligible as of each applicable Installment Notice
Due Date, Installment Date or other date of determination.


A9.               "Excluded Securities" means any shares of Common Stock,
options, or convertible securities issued or issuable in connection with any
Approved Stock Plan; provided that the option term, exercise price or similar
provisions of any issuances pursuant to such Approved Stock Plan are not
amended, modified or changed on or after the Purchase Price Date.


A10.            "Free Trading" means that (a) the shares or certificate(s)
representing the applicable shares of Common Stock have been cleared and
approved for public resale by the compliance departments of Lender's brokerage
firm and the clearing firm servicing such brokerage, and (b) such shares are
held in the name of the clearing firm servicing Lender's brokerage firm and have
been deposited into such clearing firm's account for the benefit of Lender.


A11.            "Fundamental Default" means that Borrower either fails to pay
the entire Outstanding Balance to Lender on or before the Maturity Date or fails
to pay the Mandatory Default Amount within three (3) Trading Days of the date
Lender delivers any notice of acceleration to Borrower pursuant to Section 4.2
of this Note.


A12.            "Fundamental Default Conversion Value" means the Adjusted
Outstanding Balance multiplied by the highest Fundamental Default Ratio that
occurs during the Fundamental Default Measuring Period.


A13.            "Fundamental Default Measuring Period" means a number of months
equal to the Outstanding Balance as of the date the Fundamental Default occurred
divided by the Installment Amount, with such number being rounded up to the next
whole month; provided, however, that if Borrower repays the entire Outstanding
Balance prior to the conclusion of the Fundamental Default Measuring Period, the
Fundamental Default Measuring Period shall end on the date of repayment. For
illustration purposes only, if the Outstanding Balance were equal to $125,000 as
of the date a Fundamental Default occurred and if the Installment Amount were
$28,500, then the Fundamental Default Measuring Period would equal five (5)
months calculated as follows: $125,000/$28,500 equals 4.386, rounded up to five
(5).


A14.            "Fundamental Default Ratio" means a ratio that will be
calculated on each Trading Day during the Fundamental Default Measuring Period
by dividing the Closing Sale Price for the Common Stock on a given Trading Day
by the Lender Conversion Price (as adjusted pursuant to the terms hereof) in
effect for such Trading Day.


A15.            "Fundamental Liquidated Damages Amount" means the greater of (i)
(a) the quotient of the Outstanding Balance on the date the Fundamental Default
occurred divided by the then-current Conversion Factor, minus (b) the
Outstanding Balance on the date the Fundamental Default occurred, or (ii) the
Fundamental Default Conversion Value.
Attachment 1 to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------





A16.            "Fundamental Transaction" means that (y) (i) Borrower or any of
its subsidiaries shall, directly or indirectly, in one or more related
transactions, consolidate or merge with or into (whether or not Borrower or any
of its subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower's Common Stock, or (z) any "person" or "group" (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the "beneficial
owner" (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.


A17.             "Installment Amount" means $46,666.67 ($280,000.00 ÷ 6), plus
the sum of any accrued and unpaid interest that has been added to the
lowest-numbered then-current Conversion Eligible Tranche as of the applicable
Installment Date and accrued, and unpaid late charges that have been added to
the lowest-numbered then-current Conversion Eligible Tranche, if any, under this
Note as of the applicable Installment Date, and any other amounts accruing or
owing to Lender under this Note as of such Installment Date; provided, however,
that, if the remaining amount owing under all then-existing Conversion Eligible
Tranches or otherwise with respect to this Note as of the applicable Installment
Date is less than the Installment Amount set forth above, then the Installment
Amount for such Installment Date (and only such Installment Amount) shall be
reduced (and only reduced) by the amount necessary to cause such Installment
Amount to equal such outstanding amount.


A18.            "Lender Conversion Share Value" means the product of the number
of Lender Conversion Shares deliverable pursuant to any Lender Conversion
multiplied by the Closing Sale Price of the Common Stock on the Delivery Date
for such Lender Conversion.


A19.            "Major Default" means any Event of Default occurring under
Sections 0(i), (iii), (x), or (xiii) of this Note.


A20.            "Market Capitalization of the Common Stock" shall mean the
product equal to (a) the average VWAP of the Common Stock for the immediately
preceding fifteen (15) Trading Days, multiplied by (b) the aggregate number of
outstanding shares of Common Stock as reported on Borrower's most recently filed
Form 10-Q or Form 10-K.


A21.            "Minor Default" means any Event of Default that is not a Major
Default or a Fundamental Default.


A22.            "Optional Prepayment Liquidated Damages Amount" means an amount
equal to the difference between (a) the product of (i) the number of shares of
Common Stock obtained by dividing (1) the applicable Optional Prepayment Amount
by (2) the Lender Conversion Price as of the date Borrower delivered the
applicable Optional Prepayment Amount to Lender, multiplied by (ii) the Closing
Sale Price of the Common Stock on the date Borrower delivered the applicable
Optional Prepayment Amount to Lender, and (b) the applicable Optional Prepayment
Amount paid by Borrower to Lender. For illustration purposes only, if the
applicable Optional Prepayment Amount were $50,000.00, the Lender Conversion
Price as of the date the Optional Prepayment Amount was paid to Lender was equal
to $0.75 per share of Common Stock, and the Closing Sale Price of a share of
Common Stock as of such date was equal to $1.00, then the Optional Prepayment
Liquidated Damages Amount would equal $16,666.67 computed as follows: (a)
$66,666.67 (calculated as (i) (1) $50,000.00 divided by (2) $0.75 multiplied by
(ii) $1.00) minus (b) $50,000.00.


Attachment 1 to Secured Convertible Promissory Note, Page 3

--------------------------------------------------------------------------------





A23.            "Trading Day" shall mean any day on which the Common Stock is
traded or tradable for any period on the Common Stock's principal market, or on
the principal securities exchange or other securities market on which the Common
Stock is then being traded.






























Attachment 1 to Secured Convertible Promissory Note, Page 4

--------------------------------------------------------------------------------



EXHIBIT A


Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


Next Galaxy Corp.
Date: __________________
Attn: Michel St-Pierre, CEO
 
1680 Michigan Avenue, Suite 700
 
Miami Beach, Florida 33139
 



LENDER CONVERSION NOTICE


The above-captioned Lender hereby gives notice to Next Galaxy Corp., a Nevada
corporation (the "Borrower"), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on November 25, 2014 (the
"Note"), that Lender elects to convert the portion of the Note balance set forth
below into fully paid and non-assessable shares of Common Stock of Borrower as
of the date of conversion specified below. Said conversion shall be based on the
Lender Conversion Price set forth below. In the event of a conflict between this
Lender Conversion Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.

A. Date of Conversion:____________

B. Lender Conversion #: ____________

C. Conversion Amount: ____________

D. Lender Conversion Price:  _______________

E. Lender Conversion Shares:  _______________ (C divided by D)

F. Remaining Outstanding Balance of Note:  ____________*

G. Remaining balance of Investor Notes: ____________*

H.    Outstanding Balance of Note net of balance of Investor Notes:
____________* (F minus G)
 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Lender Conversion Notice and such Transaction Documents.


The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):


Conversion Amount
Tranche No.
           



Additionally, $_________________ of the Conversion Amount converted hereunder
shall be deducted from the Installment Amount(s) relating to the following
Installment Date(s): __________________________________________.




So that DTC processing can begin, please deliver, via reputable overnight
courier, a certificate representing DTC Eligible Lender Conversion Shares to:




Exhibit A to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------



 






Name:                _____________________________________
Address:          _____________________________________
   _____________________________________


To the extent the Lender Conversion Shares are not DTC Eligible, please deliver,
via reputable overnight courier, a certificate representing the non-DTC Eligible
Lender Conversion Shares to the party at the address set forth above.
Sincerely,


Lender:
 
Typenex Co-Investment, LLC
   
By:
Red Cliffs Investments, Inc., its Manager
         
By:
   
John M. Fife, President





















Exhibit A to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 
EXHIBIT B


Next Galaxy Corp.
1680 Michigan Avenue, Suite 700
Miami Beach, Florida 33139


Typenex Co-Investment, LLC
Date: __________________
Attn: John Fife
 
303 East Wacker Dr., Suite 1200
 
Chicago, Illinois 60601
 



INSTALLMENT NOTICE


The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the "Lender"), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on
November 25, 2014 (the "Note"), of certain Borrower elections and certifications
related to payment of the Installment Amount of $_________________ due on
___________, 201_ (the "Installment Date"). In the event of a conflict between
this Installment Notice and the Note, the Note shall govern, or, in the
alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Installment Notice to conform to the Note. Capitalized
terms used in this notice without definition shall have the meanings given to
them in the Note.


INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE


A.
INSTALLMENT CONVERSION




A. Installment Date: ____________, 201_

B. Installment Amount: ____________

C. Portion of Installment Amount Borrower elected to pay in cash: ____________

D. Portion of Installment Amount to be converted into Common Stock: ____________
(B minus C)

E. Installment Conversion Price:  _______________ (lower of (i) Lender
Conversion Price in effect and (ii) Market Price as of Installment Date)

F. Installment Conversion Shares:  _______________ (D divided by E)

G. Remaining Outstanding Balance of Note:  ____________ *

H. Remaining balance of Investor Notes: ____________*

I. Outstanding Balance of Note net of balance of Investor Notes: ____________ (G
minus H)*



* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Installment Notice and such Transaction Documents.


B.
EQUITY CONDITIONS CERTIFICATION



1.
Market Capitalization of the Common Stock:________________



(Check One)


2.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Date.



3.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

Exhibit B to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------



 




  _________________________________________________________________________________
  _________________________________________________________________________________
  _________________________________________________________________________________
  _________________________________________________________________________________




Sincerely,
 
Borrower:
 
Next Galaxy Corp.
       
By:
     
Name:
     
Title:
 

























Exhibit B to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 
EXHIBIT C


Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


Next Galaxy Corp.
Date: __________________
Attn: Michel St-Pierre, CEO
 
1680 Michigan Avenue, Suite 700
 
Miami Beach, Florida 33139
 

TRUE-UP NOTICE


The above-captioned Lender hereby gives notice to Next Galaxy Corp., a Nevada
corporation (the "Borrower"), pursuant to that certain Secured Convertible
Promissory Note made by Borrower in favor of Lender on November 25, 2014 (the
"Note"), of True-Up Conversion Shares related to _____________, 201_ (the
"Installment Date"). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.


TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE


1.
TRUE-UP CONVERSION SHARES



A.
Installment Date: ____________, 201_



B.
True-Up Date: ____________, 201_



C.
Portion of Installment Amount converted into Common
Stock:                                                                                                                                              
_____________



D.
True-Up Conversion Price:  _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)



E.
True-Up Conversion Shares:  _______________ (C divided by D)



F.
Installment Conversion Shares delivered: ________________



G.
True-Up Conversion Shares to be delivered: ________________ (only applicable if
E minus F is greater than zero)



2.
EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)



A.
Market Capitalization of the Common Stock:________________



(Check One)


B.
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.



C.
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

Exhibit C to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------







    _________________________________________________________________________________
    _________________________________________________________________________________
    _________________________________________________________________________________
    _________________________________________________________________________________






Sincerely,
 
Lender:
 
Typenex Co-Investment, LLC
   
By:
Red Cliffs Investments, Inc., its Manager
         
By:
   
John M. Fife, President
       
ACKNOWLEDGED AND CERTIFIED BY:
 
Borrower:
 
Next Galaxy Corp.
       
By:
     
Name:
     
Title:
 



















Exhibit C to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------



EXHIBIT D


Next Galaxy Corp.
1680 Michigan Avenue, Suite 700
Miami Beach, Florida 33139




Typenex Co-Investment, LLC
Date: __________________
Attn: John Fife
 
303 East Wacker Dr., Suite 1200
 
Chicago, Illinois 60601
 



NOTICE OF EXERCISE
OF BORROWER OFFSET RIGHT


The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the "Lender"), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on
November 25, 2014 (the "Note"), of Borrower's election to exercise the Borrower
Offset Right as set forth below. In the event of a conflict between this Notice
of Exercise of Borrower Offset Right and the Note, the Note shall govern.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.



A. Effective Date of Offset: ____________, 201_

B. Amount of Offset: ____________

C. Investor Note(s) Being Offset:  _______________



* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement), the terms of which shall control in the event of any dispute between
the terms of this Notice of Exercise of Borrower Offset Right and such
Transaction Documents.


Sincerely,
 
Borrower:
 
Next Galaxy Corp.
       
By:
     
Name:
     
Title:
 













Exhibit D to Secured Convertible Promissory Note, Page 1